Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


8-12-2008

Tyminska v. Social Security Admn
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-4157




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"Tyminska v. Social Security Admn" (2008). 2008 Decisions. Paper 668.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/668


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                               NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                     No. 07-4157
                                     ___________

                                ANNIE B. TYMINSKA,
                                                           Appellant

                                           v.

                      SOCIAL SECURITY ADMINISTRATION
                      ____________________________________

                    On Appeal from the United States District Court
                        for the Middle District of Pennsylvania
                                 (D.C. No. 06-cv-01530)
                      District Judge: Honorable Edwin M. Kosik
                     ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                    July 28, 2008

              Before: AMBRO, FUENTES and FISHER, Circuit Judges.

                                (Filed: August 12, 2008)
                                      ___________

                                      OPINION
                                     ___________

PER CURIAM

      Annie B. Tyminska appeals the District Court’s decision affirming the

Commissioner’s denial of her request for benefits. We will affirm.
       In May 2004, Tyminska filed applications for disability insurance benefits and

supplemental security income. Tyminska alleged disability because of an affective

disorder, diabetes mellitus, asthma and hypertension. After Tyminska’s applications were

denied, she received a hearing before an Administrative Law Judge (“ALJ”). The ALJ

found that Jones was not disabled under the Social Security Act and the Appeals Council

denied her request for review.

       The ALJ found that Tyminska’s depressive disorder restricted her ability to

perform basic work functions.1 At the final step of the five-step sequential evaluation, the

ALJ determined that Tyminska retained the residual functional capacity to perform work

at the medium exertional level. See Ramirez v. Barnhart, 372 F.3d 546, 550-51 (3d Cir.

2004) (describing 5-step process). Finally, the ALJ found that while Tyminska was

incapable of performing her past relevant work, she was capable of making an adjustment

to work which exists in significant numbers in the national and regional economy.

Tyminska sought review of the ALJ’s decision in the District Court. The District Court

adopted the Magistrate Judge’s Report and Recommendation over Tyminska’s objections

and affirmed the ALJ’s decision.

       The District Court had jurisdiction under 42 U.S.C. § 1383(c)(3), which

incorporates 42 U.S.C. § 405(g) by reference. We have jurisdiction over Tyminska’s




       1
       The ALJ determined that Tyminska’s diabetes mellitus, asthma and hypertension
were not disabling.

                                             2
appeal under 28 U.S.C. § 1291. We exercise plenary review of the District Court’s legal

conclusions. Allen v. Barnhart, 417 F.3d 396, 398 (3d Cir. 2005). We review the factual

findings in the ALJ’s decision for substantial evidence. Rutherford v. Barnhart, 399 F.3d

546, 552 (3d Cir. 2005).

       We agree with the District Court and will adopt its reasoning. The ALJ properly

considered, discussed and weighed the relevant evidence pertaining to Tyminska’s

disability allegations. See Fargnoli v. Massanari, 247 F.3d 34, 42 (3d Cir. 2001).

Consistent with the regulations, the ALJ determined that while Tyminska had a

psychological impairment, her subjective complaints of disabling psychological

symptoms were not fully credible in light of the medical evidence. See Hartranft v.

Apfel, 181 F.3d 358, 362 (3d Cir. 1999).

       The District Court provided Tyminska with a full and fair opportunity to present

her case and properly reviewed her claims under the substantial evidence standard.

Further, despite Tyminska’s arguments to the contrary, the District Court did not err in

dismissing the case before she had an opportunity to counter the defendant’s response to

her objections to the Magistrate Judge’s Report and Recommendation. Tyminska also

objects to the defendant “filing redacted evidence” in violation of the rules of evidence.

This argument is plainly meritless. See 42 U.S.C. § 405(b) (“Evidence may be received at

any hearing before the Commissioner of Social Security even though inadmissible under

rules of evidence applicable to court procedure.”).



                                             3
      For the reasons set forth above, we will affirm the judgment of the District Court.2




      2
        To the extent that Tyminska attempts to introduce new evidence on appeal in this
Court, we remind her that “[b]ecause this evidence was not before the ALJ, it cannot be
used to argue that the ALJ’s decision was not supported by ‘substantial evidence.’” Jones
v. Sullivan, 954 F.2d, 125, 128 (3d Cir. 1991).

                                            4